Title: Samuel R. Demaree to Thomas Jefferson, 22 August 1809
From: Demaree, Samuel R.
To: Jefferson, Thomas


          Respected Sir,  Near Danville, Ky. Aug. 22, 1809
           You have doubtless been congratulated by many who have better claims to your notice than I have, on your release from the burdens of public life. … Altho I agree with those who believe that your country has no longer a right to claim your service; I rejoice that congress, by authorizing your letters to be franked, has offered to all the privelege of requesting that information & advice which your talents, age & experience eminently qualify you to give. … As an individual, I should not perhaps avail myself of a privilege which may possibly give you unwelcome trouble—tho I fondly hope it will not—but for the sake of my pupils I cheerfully hazard an application which interests me considerably, but which if disagreeable to you I hope you will at least excuse. The current of Education, every where too feeble, is much retarded in this state for want of proper books. Many are not to be got without sending to philadelphia or N. York; and few on easy terms. … Some students are unable, and others unwilling to procure any but the cheapest works on science; which certainly are not generally the best: and I regret extremely that neither my opportunity nor my circumstances enable me to compare the merits of different works, and thence to recommend the most valuable.
          Inform me, if you please, what works are intrinsically the most excellent on the following sciences; & also what books chiefly combine perspicuity, brevity & cheapness—Annex the known or supposed philadelphia prices. … Geography, Geometry, Algebra, Fluxions, the several branches of Physics, Metaphysics or philosophy of Mind, Morals, Rhetoric, Logic & History.
          It is schoolbooks I have enquired after: if however you deem any other on any subject peculiarly valuable, pray add it to the list.
          As soon as I can afford it, I must get me a library: will you be so good as to advise me whether it would be more eligible to procure an Encyclopedia only, or separate works on the differents subjects necessary to be read? How many volumes will there be of Rees’s Cyclopedia? Is it the best entire work? May I ask who is  author of the “Memoirs of the Hon. Thomas Jefferson,” lately advertised in the Richmond papers?
          You are probably apprized of the great change the soil of Kentucky has undergone since its settlement. It is in many places quite stony now, where 30 years ago no stone was to be found. … Since last Christmas more rain has fallen, much more, than was ever before witnessed here. I have thot a good deal on the subject, & conclude that the clearing of the ground, by facilitating the motion of winds and the evaporation of moisture, will supply us with more rain than formerly, & still leave us more subject to drouth. But very probably you are infinitely better acquainted with such matters than I am. I will not trouble you with my speculations unless I knew they would be acceptable. Accept my sincere regard, and my best wishes.
          
            Saml R. Demaree.
         